The opinion of the court was delivered by
Ross, J.
The bill alleges that certain absolute deeds held by the defendants were given to secure them for. money advauced for the orator, and he prays to have the conveyances declared to be mortgages, and to be allowed to redeem. The defendants deny that the conveyances were given as security for money advanced, and affirm that the conveyances were absolute, and given to them as purchasers of the property described in the deeds. The answer was traversed, the case referred to a master, and, after one or two days’ hearing, the *274parties came to an agreement, which they put in writing, by which the master was to take the account of the cost of the premises to the defendants, according to the stipulation of the parties, and that, if the orator should then pay the sum, found by the master, as the cost of the premises to the defendants, they were to re-convey the premises to the orator, or the court should decree a reconveyance; and, if the orator failed to pay the sum found, the bill was to be dismissed. The accounting went on before the master, who proceeded therein in accordance with the plain terms of the stipulation of the parties, and ascertained the sum due the defendants. During the hearing the orator offered certain testimony tending to show that the stipulation signed by the parties relative to the accounting, did not express the real agreement of the parties as understood and made by the orator. It is not contended that the terms of the stipulation are ambiguous, nor that the master has failed to interpret them correctly, as written. The master excluded the offered evidence. This is the supposed error of which the orator complains. We think the master was clearly right in excluding the offered evidence under the state of the pleadings. The offered evidence could have relation only to reforming the written stipulations entered into by the parties. The bill was not framed, nor the pleadings adapted to any such issue. On the pleadings no reformation of the stipulations could be decreed by the court, and no such issue was before the master. The case is wholly unlike Flint v. Johnson, 59 Vt. 190, cited by the orator’s solicitor. In that case the pleadings were adapted to the reformation of the agreement of the parties. The Court of Chancery properly overruled the orator’s exceptions to the master’s report. The decree of the Court of Chancery'is affirmed, and the cause remanded,